Exhibit 10.2

March     , 2018

Alphatec Holdings, Inc.

5818 El Camino Real

Carlsbad, CA 92008

Re: Support Agreement

Dear Ladies and Gentlemen:

The undersigned understands that (a) Alphatec Holdings, Inc., a Delaware
corporation (the “Company”), is entering into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), with Safari Merger Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“Merger
Sub”), SafeOp Surgical, Inc., a Delaware corporation (“Target”), certain Key
Stockholders of Target (the “Key Stockholders”) and certain other parties
thereto, pursuant to which Merger Sub, on the terms and subject to the
conditions therein, will merge with and into Target, such that immediately
following the merger contemplated by the Merger Agreement (the “Merger”), Target
will be a wholly-owned subsidiary of the Company (the “Merger Transaction”), (b)
the Company and certain investors set forth on the signature pages thereto (the
“Investors”), are entering into a Securities Purchase Agreement dated as of the
date hereof (the “Securities Purchase Agreement”), pursuant to which the
Investors, on the terms and subject to the conditions therein, will purchase and
the Company will sell shares of Series B Convertible Preferred Stock of the
Company and warrants to purchase shares of Common Stock of the Company (the
“Common Shares”) (collectively, the “Investment Transaction”) and (c) the
Company and a holder of an outstanding warrant to purchase Common Shares (the
“Warrant Holder”), are entering into a Warrant Exercise Agreement dated as of
the date hereof (the “Exercise Agreement”), pursuant to which the Warrant Holder
shall exercise its warrant and purchase Common Shares and in exchange receive a
new warrant to purchase Common Shares at an exercise price of $3.50 per Common
Share (collectively, the “Warrant Transaction” and, together with the Merger
Transaction and the Investment Transaction, collectively the “Transactions”).

The undersigned is a stockholder of the Company and is entering into this letter
agreement to (a) induce the Company, Target and the Key Stockholders to enter
into the Merger Agreement and to consummate the Merger and the other
transactions contemplated by the Merger Agreement, (b) induce the Company and
the Investors to enter into the Securities Purchase Agreement and to consummate
the Investment Transaction and the other transactions contemplated by the
Securities Purchase Agreement and (c) induce the Company and the Warrant Holder
to enter into the Exercise Agreement and to consummate the Warrant Transaction
and the other transactions contemplated by the Exercise Agreement.

The undersigned confirms its agreement with the Company, Target, the Key
Stockholders, the Investors and the Warrant Holder as follows:

1. The undersigned represents and warrants that Schedule I annexed hereto sets
forth the number of all shares of common stock of the Company (“Common Stock”)
of which



--------------------------------------------------------------------------------

the undersigned is the record or beneficial owner (together with any shares of
Common Stock acquired by the undersigned after the date hereof (whether upon the
exercise of warrants, options or otherwise, the “Owned Shares”) and that the
undersigned is on the date hereof the lawful owner of the number of the Owned
Shares set forth in Schedule I, has the ability to vote (or cause to be voted)
all of the Owned Shares and that such Owned Shares are not currently subject to
any voting agreement or proxy.

2. The undersigned agrees that, prior to the termination of this letter
agreement, the undersigned will not sell, gift or otherwise transfer or dispose
of, or contract to sell, gift or otherwise transfer or dispose of, any of the
Owned Shares, any interest in any of the Owned Shares or voting rights with
respect to the Owned Shares.

3. At the Stockholders Meeting (or at any subsequent meeting of the stockholders
of the Company called thereafter pursuant to the Merger Agreement or the
Securities Purchase Agreement), the undersigned shall (i) appear in person or by
proxy at such meeting or otherwise cause the Owned Shares to be counted as
present at such meeting for purposes of establishing a quorum, (ii) vote (or
cause to be voted) the Owned Shares to approve (1) the Company’s consummation of
the applicable transactions contemplated by the Merger Agreement, including the
Company’s issuance of the Note Shares, the Warrant Shares and the Second
Milestone Consideration Share Amount (as such terms are defined in the Merger
Agreement), (2) the Company’s consummation of the applicable transactions
contemplated by the Securities Purchase Agreement, including the Company’s
issuance of the Securities (as such term is defined in the Securities Purchase
Agreement) and (3) the Company’s consummation of the applicable transactions
contemplated by the Exercise Agreement, including the Company’s issuance of the
New Warrant and New Warrant Shares (as such terms are defined in the Exercise
Agreement), in each case, in accordance and compliance with any applicable rules
and regulations of the Principal Trading Market (as such term is defined in the
Merger Agreement) and under applicable law in order to fully consummate such
transactions and issuances in accordance with such rules, regulations and
applicable law (collectively, the “Transaction Proposals”), (iii) vote (or cause
to be voted) the Owned Shares against any action, proposal, transaction or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation of the Company contained in the Merger
Agreement or any of the Transaction Documents contemplated thereby (as such term
is defined in the Merger Agreement, the “Merger Documents”), the Securities
Purchase Agreement or any of the Transaction Documents contemplated thereby (as
such term is defined in the Securities Purchase Agreement, the “Securities
Purchase Documents”) or the Exercise Agreement and (iv) vote (or cause to be
voted) the Owned Shares against any action, proposal, transaction or agreement
which could reasonably be expected to impede or delay the consummation of the
Merger or the transactions contemplated by the Merger Agreement or any of the
Merger Documents, the Investment Transaction or the transactions contemplated by
the Securities Purchase Agreement or any of the Securities Purchase Documents or
the Warrant Transaction or the transactions contemplated by the Exercise
Agreement.

4. The undersigned hereby irrevocably grants to, and appoints, the Company, and
any individual designated in writing by the Company, and each of them
individually, as the undersigned’s proxy and attorney-in-fact (with full power
of substitution), for and in the name, place and stead of the undersigned, to
vote the Owned Shares, in respect of the Owned Shares in accordance with
Section 3. The undersigned hereby affirms that the irrevocable proxy set forth
in

 

-2-



--------------------------------------------------------------------------------

this Section 4 is given in connection with the execution of the Merger
Agreement, the Securities Purchase Agreement and the Exercise Agreement and that
such irrevocable proxy is given to secure the performance of the duties of the
undersigned under this letter agreement. The undersigned hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. The undersigned hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Such irrevocable proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 212(e) of the Delaware General Corporation Law.
The irrevocable proxy granted hereunder shall automatically terminate upon the
termination of this letter agreement. The undersigned hereby revokes any and all
previous proxies with respect to the Owned Shares as such proxies relate to the
Stockholders Meeting. The undersigned agrees not to grant any proxy with respect
to such Owned Shares or enter into or agree to be bound by any voting trust
agreement or other arrangement of any kind that is inconsistent with the
provisions of this letter agreement, including Section 3 hereof. Notwithstanding
the foregoing and for clarity, the shares of Common Stock issuable pursuant to
the Merger Agreement shall not be counted for purposes of the stockholder
approval of the Transactions pursuant to the rules of The NASDAQ Stock Market,
LLC. Target (as defined in the Merger Agreement), the Equityholder Indemnitees
(as defined in the Merger Agreement), the Investors and the Warrant Holder shall
be third party beneficiaries of this letter agreement such that any of such
parties shall have the direct right to enforce the same, including to obtain
specific performance in respect thereof on the terms set forth in Sections 3 and
4 of this letter agreement.

5. Until the Transaction Proposals are approved in accordance with the rules and
regulations of The NASDAQ Stock Market, LLC, the undersigned agrees, except with
respect to the transaction contemplated by the Merger Agreement, the Securities
Purchase Agreement and the Exercise Agreement, the undersigned agrees not to,
directly or indirectly, knowingly encourage, solicit, initiate, facilitate or
continue any inquiries or proposals from, discuss or negotiate with, or provide
any non-public information to, any person or entity concerning any merger, sale
of any material portion of the assets, sale of more than 2% of the outstanding
shares of capital stock or similar transaction involving the Company or enter
into any agreement with respect thereto, and each of them shall terminate and
cease any existing activities, discussions or negotiations with respect to the
foregoing.

6. The undersigned represents, warrants and agrees that (i) the undersigned, if
not a natural person, is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization; (ii) the undersigned has
all necessary power, authority and capacity, as applicable, to enter into this
letter agreement, (iii) this letter agreement is the legal, valid and binding
agreement of the undersigned, (iv) this letter agreement is enforceable against
the undersigned in accordance with its terms and (v) the performance of the
undersigned’s obligations under this letter agreement does not conflict with or
breach the undersigned’s organizational documents (to the extent applicable) or
any agreement to which the undersigned is party to or is otherwise bound.

7. Except for the provisions of Section 5 of this letter agreement, nothing in
this letter agreement shall limit or restrict the undersigned (or any of its
partners, managers or affiliates) from acting in his or such person’s capacity
as a director or officer of the Company (it being understood that this letter
agreement shall apply to the undersigned solely in its capacity as a stockholder
of the Company).

 

-3-



--------------------------------------------------------------------------------

8. The undersigned agrees that in the event, and only in the event, of any
breach of its covenants and agreements under this letter agreement, the Company,
any of Target, the Equityholder Indemnitees, the Investors, the Warrant Holder
and each of the other stockholders of the Company entering into a substantially
similar letter agreement (collectively, the “Enforcement Parties”) will be
entitled to specific performance of such covenants and agreements and to
injunctive and other equitable relief in addition to any other remedy to which
it may be entitled at law or in equity. The undersigned agrees and acknowledges
that each of the Enforcement Parties are intended third party beneficiaries of
this letter agreement and any of the Enforcement Parties have standing to
enforce the provisions hereof against the parties hereto as if the Enforcement
Parties were each party hereto. Should suit be brought in connection with this
letter agreement, the substantially prevailing party shall be entitled to
recover any of its attorneys’ fees, whether or not the suit proceeds to final
judgment.

9. This letter agreement shall terminate upon the earlier of (i) the later of
the termination of the Merger Agreement pursuant to its terms and the
termination of the Securities Purchase Agreement pursuant to its terms or
(ii) the date that is five (5) days following the Stockholders Meeting at which
the Transaction Proposals are approved in accordance with the rules and
regulations of The NASDAQ Stock Market, LLC.

10. This letter agreement will be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to the conflicts of laws
principles that would otherwise apply thereunder.

11. This letter agreement may be executed by the parties hereto in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each party agrees that
this Agreement and the transactions contemplated hereby may be entered into
electronically and that any electronic signature, whether digital or encrypted,
used by any party is intended to authenticate this Agreement and to have the
same force and effect as a manual signature. For purposes of this Agreement, an
electronic signature means any electronic symbol, designation or process
attached to or logically associated with a record, contract, document or
instrument and adopted by a party with the intent to sign such record, contract,
document or instrument.

12. In the event anyone or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired, and such unreasonable, unlawful or unenforceable
provision shall be interpreted, revised or applied in the manner that renders it
lawful and enforceable to the fullest extent possible under law.

[Remainder of page intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly states the understanding between us
by signing and returning to us a counterpart hereof.

 

Very truly yours,

By:       Name:   Title:

 

Confirmed and agreed to as of the date first above written:

ALPHATEC HOLDINGS, INC.       Name: Jeffrey Black   Title:   Chief Financial
Officer

[SIGNATURE PAGE TO SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

Owned Shares

 

Name of Entity/Person:    Number of Owned Shares: